Citation Nr: 1534421	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1979 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board; he also submitted a written waiver of local consideration of the evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received since the October 2000 rating decision relates to unestablished facts that raise a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The October 2000 rating decision that denied the claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Veteran is seeking to reopen a claim of service connection for low back disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

In the October 2000 rating decision, RO denied the claim of service connection for a low back disability on the basis that it was a congenital or developmental defect that was not related to his military service and there was no evidence of in-service aggravation.  Notice of the denial was sent to the Veteran in October 2010.  The Veteran did not appeal that denial, and it consequently became final.  38 U.S.C.A. § 7015 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The relevant evidence of record at the time of the October 2000 rating decision consisted of the Veteran's service treatment records (STRs) and an August 2002 VA examination report.  Specifically, the STRs show a December 1999 x-ray report diagnosing spondylosis of the lumbar spine.  The August 2002 VA examiner opined that the Veteran's spondylosis was a congenital disorder.  

Pertinent evidence received since the October 2000 denial includes a January 2003 private post-operative note, L. Ross, A.P.R.N.,B.C.,'s February 2011 statement, the April 2015 Board hearing testimony, and J.G. Lindley, Jr., M.D., F.A.C.S.,'s March 2015 statement.  In particular, the January 2003 private post-operative note documents diagnoses of a ruptured disk, spondylodesis, and spondylosis of the lumbar spine.  During the April 2015 Board hearing, the Veteran testified that his back disability was the result of an in-service football injury.  J.G. Lindley, Jr., M.D., F.A.C.S.,'s March 2015 statement suggests a nexus between the Veteran's back disability and his military service and, alternatively, in-service aggravation. 

This evidence is "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to previously unestablished pertinent facts that are suggestive of new back diagnoses, medical nexus, and that the congenital disorder was aggravated during service.  For these reasons, the Board finds that the additional evidence received since the October 2000 decision is new and material to reopen service connection for low back disability.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.  To this extent, the appeal is allowed.


REMAND

The Veteran asserts that his low back disability is due to his military service.  See Board hearing transcript dated April 2015.  Specifically, he claims to have injured his back while playing football during his active duty service.  Id.  

STRs demonstrate several back pain complaints and a diagnosis of spondylosis of the lumbar spine.  See e.g., STR dated August 1989 and service treatment x-ray report dated December 1999.  In particular, in a January 1996 STR, the Veteran reported low back pains and attributed the onset to a football injury occurring in 1976 and he claimed that he reinjured his back while bending over.  The examiner assessed a low back strain.  Upon his August 2000 separation examination report, the Veteran reported recurrent back and an examiner noted a diagnosis of spondylosis.

Post-service medical evidence document diagnoses of bulging disc, spondylosis, and spondylodesis of the lumbar spine.  See e.g., private x-ray report dated December 2002 and private operative note dated February 2003.  

As to a medical nexus, during an August 2000 VA examination, the VA examiner diagnosed spondylosis and opined that the Veteran's spondylosis is congenital, there is no evidence of a fracture, and remaining disc spaces appear normal.  Conversely, in a March 2015 statement, J.G. Lindley, Jr., M.D., F.A.C.S., stated that he has treated the Veteran for his back disability since 2003 and opined that it is more likely than not that the Veteran's back disability began or was permanently aggravated during his military service.  J.G. Lindley, Jr., M.D., F.A.C.S., reasoned that the Veteran's in-service back condition is consistent with his current back disability, which has resulted in spinal instability and a failed back surgery syndrome.  Notably, J.G. Lindley, Jr., M.D., F.A.C.S.,'s opinion did not discuss whether the Veteran's back disability is a congenital defect or disease and whether such defect was subject to a superimposed disease or injury during active military service, as suggested by the August 2000 VA examiner.  

While the Veteran asserts that he initially injured his back playing football in service, he reported during service that he injured his back in January 1976, which dates prior to his enlistment to service.  Also, the evidence is unclear as to whether the Veteran's back disability is a congenital defect or disease.  Therefore a clarifying opinion is necessary to assess the Veteran's onset and etiology of any back disability identified.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding 

treatment that the Veteran has recently received, to include treatment records from J.G. Lindley, Jr., M.D., F.A.C.S.  All such available documents should be associated with the claims file.

2.  Then, refer the claims file to a VA physician to obtain an opinion to determine the nature and etiology of any low back disability.  

For each low back disability identified, the examiner should indicate whether it is a congenital defect or disease.  

If a back disability is not considered congenital, is it as likely as not (50 percent probability or greater) that it had its clinical onset in service or is otherwise related to active duty?

If a back disability is considered a congenital disease, did it clearly and unmistakably pre-exist the Veteran's active duty military service?  If such a back disability pre-existed service, was it clearly and unmistakably not permanently aggravated beyond its natural progress during service?

If the congenital disease did not pre-exist service, is it at least as likely as not (50 percent probability or greater) that it had its clinical onset during service or is otherwise related to service?

A complete rationale should be given for all opinions and conclusions expressed.

In rendering the opinions above, the examiner should consider (i.)  the August 2000 VA examiner's opinion, (ii.)  J.G. Lindley, Jr., M.D., F.A.C.S., March 2015 medical opinion, and (iii.) L. Ross, A.P.R.N.,B.C.,'s February 2011 statement. 

The examiner must provide a rationale for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


